Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 2/4/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 5, 8, 12, 15, and 19 have been amended and claim 2 has been cancelled. Claims 1 and 3-20 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments and the remarks in the Response the 112(b) rejection of claims 5, 12, and 19 are withdrawn. Based on the amendments new 112 issues are now raised.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the phrase “a first group of patients and a second group of the patients” renders the claim indefinite because it is unclear how the first group of patients and the second group of patients differs if they are the same set of “the patients”. For the sake of compact prosecution the first group of patients and the second group of patients are interpreted 
Regarding claim 1 the phrase “the first group of the patients and the second group of the patients having been performed by a trained risk model using a set of inputs as original data” renders the claim indefinite because it is unclear what the trained risk model previously performed on the first and second group of patients. For the sake of compact prosecution, it is the previously introduced “estimated risk score” that is performed by the trained risk model on the first and second group of patients.
Regarding claims 1, 8, and 15, the phrase “original data from electronic medical records” renders the claims indefinite because it is unclear if the recited “original data” is the same original data as introduced earlier in the claim, i.e., “a set of inputs as original data”, or if it is another, separate, set of original data. For the sake of compact prosecution the recitation of “on original data from electronic medical records” is interpreted as being the same set of “original data” as previously introduced.
Regarding claims 8 and 15, the phrase “the first group of the patients and the second group of the patients having been classified by a trained risk model using a set of inputs as original data” renders the claim indefinite because it is unclear what is meant by the phrase. Specifically, it is unclear what the result is of the “having been classified by the trained risk model” is, i.e., is the result the estimated clinical risk score or is the result assigning the patients to a first and second group. Looking at the specification for clarification [0031] and Fig. 2 appears to suggest that the risk model is a type of classifier and that the patients are grouped into negative and positive groups prior to the classifier being executed. For the sake of compact 
Regarding claims 9 and 16, the phrase “generating synthetic first group data using a generative model” renders the claim indefinite because it lacks clear antecedent basis. Claims 8 and 15 which claims 9 and 16 respectively depend upon, introduces the phrase “generating synthetic first group data using a generative model” therefore the reintroduction of the phrase makes unclear if “generating synthetic first group data using a generative model” is performed a second time or if Applicant is referring back to the previously introduced phrase.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 8 and 15 recite in part: “generating synthetic first group data using a generative model; ... wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model”.

Claims 9 and 16 instead of further limiting the claim, instead broaden the claim by reciting the same claim limitation other than the additional requirement of claims 8 and 15 of “in combination with...” which effectively broadens the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 and 3 - 7 are drawn to a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a process). Claims 8 - 14 are drawn to a system for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., machine). Claims 15 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a claims 15 – 20 are interpreted as not claiming transitory signals per se. See [0087] of Applicant’s originally filed specification.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 
8. A system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of the patients, the first group of the patients and the second group of the patients having been classified by a trained risk model using a set of inputs as original data; 
generating synthetic first group data using a generative model; 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model; and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because identifying a clinical risk score for each of a first group and a second group of patients, where the patients are classified using a set of inputs as original data, generating synthetic first group data using a generative model, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data from EMRs of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score is an observation/evaluation/judgment/ analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a memory and a processor).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.

Accordingly, claim 8 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 8, because the only difference between Claims 1 and 8 is that Claim 1 recites a method for determining an unreliability of a patient’s risk score that is additionally based at least in part on a feature of the patient, which only further limits the abstract idea, whereas Claim 8 recites a system with a processor and memory for executing the method, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 8 is identical as the abstract idea for Claim 15, because the only difference between Claims 8 and 15 is that Claim 8 recites a system, whereas Claim 15 recites a computer program product. 
Dependent claims 3-7, 9-14, 16-20 include other limitations for example claims 3, 9, 10, 16, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model, claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 5, 12, and 19 recite further details st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment, claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature, claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 and 3 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
8. A system comprising: 
a memory having computer readable instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of the patients, the first group of the patients and the second group of the patients having been classified by a trained risk model using a set of inputs as original data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
generating synthetic first group data using a generative model; 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model; and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]- [0021], [0070]-[0093] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed memory and processor) and nothing beyond that; 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 
When viewed as a whole, claims 8 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0021], [0070]-[0093] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0070] discloses “It is understood that the present disclosure is capable of being implemented in conjunction with any other type of computing environment now known or later developed”, e.g., [0021] discloses that “computing device 108, includes any computing device available to a clinician, such as a tablet, laptop, PC or the like", which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients, where the patients are classified using a set of inputs as original data, generating synthetic first group data using a generative model, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data from EMRs of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose processor and memory. 
The dependent claims 3-7, 9-14, 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 3, 9, 10, 16, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model (merely further limiting the abstract idea), claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 5, 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs (merely further limiting the abstract idea), claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature (merely further limiting the abstract idea), claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) (general linking use to field of use - see MPEP 2106.05(h)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the set of inputs) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1 and 3-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0151191 to Fornwalt et al (hereinafter Fornwalt) in view of US 2012/0059779 Syed et al (hereinafter Syed).
Regarding claim 1, Fornwalt discloses a computer-implemented method ([0077] discloses that the disclosure is implemented using a computer) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of the patients1 ([0049] discloses calculating a baseline risk score for each patient; [0047] further discloses that the risk score is calculated for each sample, i.e., patient in the test set; [0050] & corresponding Table 3 discloses that the training data set is comprised of a variety of groups, e.g., male/female, smoking history, Fig. 2 and [0051] provides additional groups within the data for which risk scores are calculated, e.g., the number of open care gaps of the patient and the different care caps (also referred to as interventions in [0068]), e.g., flu vaccine.), 
the first group of the patients and the second group of the patients having been performed by a trained risk model using a set of inputs as original data2 ([0070] discloses that the risk model used to calculate a risk score is a machine learning risk model trained on clinical variables; and [0072] discloses that the trained risk model uses health information to determine the risk score. See generally Fig. 8 & [0070]-[0073].); 
generating synthetic first group data using a generative model ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a generative model because the synthetic data is used to make a prediction. See also [0073].);
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score ([0048] discloses calculating/generating an alternative risk score for each patient with an open care gap by using the same risk model and base input data for the patient but simulating the care gap being closed instead of open. Examiner notes that the claimed “a same set of inputs” is interpreted as being either/both the predictive model used to calculate the risk score and/or the inputs that drive the model, i.e., the patient data, other than the care gap, e.g., age, sex, height, weight, etc.), wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model3 ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data, i.e., original data from EHRs (Electronic Health Records) of the patients as noted in [0035] & [0071], from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables, i.e., generating the alternative probability estimate as discussed above. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a generative model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic first group data as the male group or the female group could be the first group. See also [0072]-[0073].); and 
determining an unreliability of a clinical risk score ([0042] discusses comparing predictive accuracy, interpreted as reliability or inversely unreliability, between multiple models for predicting a clinical risk score, e.g., linear logistical regression classifier, random forest, and XGBoost), and determining a patient’s risk score based at least in part on a feature of the patient ([0072] discloses calculating a patient’s risk score utilizing one of a variety of predictive models by using at least a portion of the health information, as disclosed in [0071] health information includes features of a patient, e.g., age, sex, weight, etc.).
Fornwalt does not specifically disclose determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.
Syed teaches that it was old and well known in the art of determining health risk scores, before the effective filing date of the claimed invention, determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score (Table 1 & [0110] teaches comparing the predictive accuracy, interpreted as reliability or inversely unreliability, between a risk score produced using a varying number of variables, e.g., 10 variables vs 5 variables based on determining the unreliability is done by comparing a difference between the scores, e.g., .902 vs .889 as shown in Table 1 which are based on the first and alternative risk scores; [0109] teaches assessing risk score for a patient).


Regarding claim 3, depending on 1, Fornwalt further discloses: generating synthetic second group data using a generative model, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group and the synthetic data ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a predictive model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic second group data as the male group or the female group could be the second group.).

Regarding claim 4, depending on claim 1, Fornwalt further discloses wherein a class imbalance skews in favor of the second group (Table 3 and [0050] disclose a variety of groups with class imbalances that skew in favor of a second group, e.g., 55% male vs. 45% female, or 64% with smoking history vs 36% without).

Regarding claim 6, depending on claim 1, Fornwalt further discloses wherein each patient from the first group shares a feature, and wherein each patient from the second group shares a feature (Table 3 and [0050] disclose a variety of groups that define common features for a first group and a second group, e.g., male vs. female, or smoking history vs no smoking history).

Regarding claim 7, depending on claim 1, the modified combination of Fornwalt/Syed further discloses displaying the unreliability of the clinical risk score on a user interface, wherein the user interface is modified from an original format to provide a visual alert of an unreliability of the clinical risk score (Fornwalt discloses in [0076] that a report is displayed to a physician using a display and that the report may include any appropriate information including a first and second risk score, the user interface being modified from an original format of not displaying the report to provide a visual alert, i.e., the report; Syed teaches in Table 1 & [0110] making a determination as to the unreliability of a risk score).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer implemented 

Regarding claim 8, Fornwalt discloses a system comprising: 
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations ([0077] discloses a system including memory for storing instructions for causing processor to perform the disclosed method) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of the patients4 ([0049] discloses calculating a baseline risk score for each patient; [0047] further discloses that the risk score is calculated for each sample, i.e., patient in the test set; [0050] & corresponding Table 3 discloses that the training data set is comprised of a variety of groups, e.g., male/female, smoking history, Fig. 2 and [0051] provides additional groups within the data for which risk scores are calculated, e.g., the number of open care gaps of the patient and the different care caps (also referred to as interventions in [0068]), e.g., flu vaccine.);
the first group of the patients and the second group of the patients having been classified by a trained risk model using a set of inputs as original data5 ([0070] discloses that the risk model used to calculate a risk score is a machine learning risk model trained on clinical variables; and [0072] discloses that the trained risk model uses health information to determine the risk score. See generally Fig. 8 & [0070]-[0073].); 
generating synthetic first group data using a generative model ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a generative model because the synthetic data is used to make a prediction. See also [0073].);
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score ([0048] discloses calculating/generating an alternative risk score for each patient with an open care gap by using the same risk model and base input data for the patient but simulating the care gap being closed instead of open. Examiner notes that the claimed “a same set of inputs” is interpreted as being either/both the predictive model used to calculate the risk score and/or the inputs that drive the model, i.e., the patient data, other than the care gap, e.g., age, sex, height, weight, etc.), wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model6 ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data, i.e., original data from EHRs (Electronic Health Records) of the patients as noted in [0035] & [0071], from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables, i.e., generating the alternative probability estimate as discussed above. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a generative model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic first group data as the male group or the female group could be the first group. See also [0072]-[0073].); and 
determining an unreliability of a clinical risk score ([0042] discusses comparing predictive accuracy, interpreted as reliability or inversely unreliability, between multiple models for predicting a clinical risk score, e.g., linear logistical regression classifier, random forest, and XGBoost), and determining a patient’s risk score ([0072] discloses calculating a patient’s risk score utilizing one of a variety of predictive models by using at least a portion of the health information, as disclosed in [0071] health information includes features of a patient, e.g., age, sex, weight, etc.).
Fornwalt does not specifically disclose determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.
Syed teaches that it was old and well known in the art of determining health risk scores, before the effective filing date of the claimed invention, determining an unreliability of a  (Table 1 & [0110] teaches comparing the predictive accuracy, interpreted as reliability or inversely unreliability, between a risk score produced using a varying number of variables, e.g., 10 variables vs 5 variables based on determining the unreliability is done by comparing a difference between the scores, e.g., .902 vs .889 as shown in Table 1 which are based on the first and alternative risk scores; [0109] teaches assessing risk score for a patient).
Therefore, it would have been obvious to one of ordinary skill in the art of determining health risk scores before the effective filing date of the claimed invention to modify the computer implemented method of determining multiple patient risk scores including evaluation of the accuracy of the predicted risk score as discussed in [0042] of Fornwalt to incorporate determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score as taught by Syed in order to lessen the cost and burden associated with predicting adverse outcomes by reducing the amount of data collected/used, e.g., see Syed [0102], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 9, depending on method of claim 8, Fornwalt further discloses: generating synthetic first group data using a generative model, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group and the synthetic data ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a predictive model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic first group data as the male group or the female group could be the first group.).

Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.
 
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fornwalt in view of Syed and further in view of US 2020/0380882 to Alailima et al (hereinafter Alailima).
Regarding claim 5, depending on claim 1, the modified combination of Fornwalt/Syed discloses that there can be a variety of groups as discussed above in claim 1, e.g., see Fornwalt [0050]. 
The modified combination of Fornwalt/Syed does not further disclose wherein the first group comprises patients that have a positive outcome within a specified time to a treatment, the positive outcome being associated with an adverse outcome, and wherein the second group comprises patients that have a negative outcome within the specified time to the treatment.
Alailima teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a first group to comprise patients that have a positive outcome within a specified time to a treatment, the positive outcome being associated with an adverse outcome, and wherein the second group comprises patients that have a negative outcome within the specified time to the treatment ([0157] teaches categorizing patients in a population based on an adverse event a patient experienced in response to administration of a drug, i.e., a treatment, which is interpreted as teaching a first group of patients with an adverse event, i.e., a positive outcome, and a second group of patients without an adverse event and in response to administration of drug is construed as after treatment which is construed as a specified time period.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer implemented method of determining the unreliability of a clinical risk score of a patient disclosed by the modified combination of Fornwald/Syed to incorporate for the group to comprise patients that have a positive outcome within a specified time to a treatment, the positive outcome being associated with an adverse outcome, and wherein the second group comprises patients that have a negative outcome within the specified time to the treatment as taught by Alailima in order to determine additional metrics based on a variety of different groups of data, e.g., see Alailima [0156], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 12 and 19 recite substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 7-8. 
On p. 8 of the response Applicant states that the claims integrate the abstract idea into a practical application because they amount to an improvement to the functioning of a computer, or to any other technology or technical field by “improving reliability of a trained model” by generating synthetic data and determining the unreliability of a patient’s clinical risk score based 
Applicant further points to [0015] as presenting problems with current models and points to [0018] in support of the present invention providing an improvement. See Response p. 8. However, the problems presented with current model-independent approaches in [0015] are related to user access to data prohibiting retraining of models and cost associated with retraining of models. These issues are not technical issues with technical solutions because providing broader access to data or lowering cost of retraining would not be technical solutions instead they would be an improvement to business practices and/or to commerce. [0018] states that the present invention “is model- independent, does not require retraining or access to the precise training dataset used to develop the original clinical risk model, and uses generative models to alleviate class imbalance”, however, as previously discussed, retraining and access to data are technical solutions to technical problems and instead are improvements to business practices and/or to commerce. While using a generative model to alleviate class imbalance could be an improvement to technology, there is no nexus in the claims to this improvement. Instead, the claims merely recite that a generative model is used to create synthetic data. There is no further details as to what the generative model is or how it operates. Notably, Applicant does not purport in their specification to have invented a generative model, instead, Applicant’s purported 
On p. 8 of the Response Applicant states that “using a "generative model" to thereby improve the reliability associated with the "trained risk model" is not a mental process.” This argument is not persuasive because it is not reflected in the presently amended claims. In the presently amended claims a generative model is merely used to generate synthetic data which is ultimately used to determine an alternate risk score which is compared to the initial risk score produced by the trained risk model. As discussed above, any improvement in the presently amended claims is interpreted as being an improvement to determining the reliability of a risk score and not an improvement to a machine learning model, e.g., the recited “trained risk model”. Applicant has provided no reasoning as to how or why a generative model improved a trained risk model. Instead, Applicant has pointed out that by using a generative model, retraining of the risk model does not need to be performed. See Applicant’s originally filed Specification [0018]. 
For at least the above reasons, Applicant’s arguments directed toward 101 are not persuasive.

Applicant's arguments directed toward the 103 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 9-10.
Applicant’s states on pp. 9-10 of the Response that the modified combination of Fornwalt and Syed fails to disclose “generating synthetic first group data using a generative model; ... wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group in combination 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution the first group of patients and the second group of patients are interpreted as being separate and different groups of patients, e.g., one group of patients is male and the second group is female.
        2 For the sake of compact prosecution, it is the previously introduced “estimated risk score” that is performed by the trained risk model on the first and second group of patients.
        3 For the sake of compact prosecution the recitation of “original data from electronic medical records” is interpreted as being the same set of “original data” as previously introduced.
        4 For the sake of compact prosecution the first group of patients and the second group of patients are interpreted as being separate and different groups of patients, e.g., one group of patients is male and the second group is female.
        5 For the sake of compact prosecution, the phrase “having been classified by a trained risk model” is interpreted as using a trained risk model to identify the estimated clinical risk score.
        6 For the sake of compact prosecution the recitation of “original data from electronic medical records” is interpreted as being the same set of “original data” as previously introduced.